Citation Nr: 0938080	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to June 
1946, and from January 1951 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).   
 
A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2009.  


FINDING OF FACT

Bilateral hearing loss was not present in service or for many 
years following active duty separation, and is not causally 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder 
such as an organic disease of the nervous system is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
June 2009.  He recounted being exposed to acoustic trauma 
during service while engaged in duties which involved close 
proximity to artillery.  The Veteran also expressed his 
belief that this noise exposure caused his current hearing 
loss.  In addition, the Veteran indicated that he had hearing 
loss ever since service, and had obtained hearing aids at his 
own expense shortly after service.

The Board finds that the Veteran's testimony regarding 
exposure to loud noise in service is credible.  Therefore, 
exposure to acoustic trauma in-service is demonstrated.  

Nevertheless, a grant of service connection for bilateral 
hearing loss is not warranted because the preponderance of 
the evidence shows that the Veteran's current hearing loss is 
not related to service.   

The Veteran's service medical records do not contain any 
mention of hearing loss or problems with the ears.  On the 
contrary, the report of a separation examination conducted in 
December 1969 shows normal clinical evaluation of the ears 
and drums.  On the audiological evaluation on separation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
25
LEFT
0
0
5
/
25

A hearing loss disorder was not diagnosed.  Therefore, the 
separation examination report weighs against the claim.  

There is also no contemporaneous evidence of hearing loss 
within a year of service.  The Veteran was afforded a VA 
disability evaluation examination in August 1970 in 
connection with a claim for compensation for a right 
submandibular mass, but the report does not contain any 
complaints, findings or diagnoses of hearing loss.  The ears 
were noted to be normal.  

Similarly, the report of a VA examination conducted in July 
1979 over 9 years after separation from service reflects that 
when the Veteran was examined in connection with the surgical 
removal of a gland from the right side of the neck, it was 
note that his hearing appeared to be good in both ears.  

The Veteran did not file a claim for service connection for 
hearing loss until May 2005.  On the claim form, he indicated 
that the disability began in 1998.  The Board notes that this 
history places the date of onset as being many years after 
service.  

The Veteran has presented a letter dated in May 2009 from an 
audiologist at the Madigan Army Hospital.  The letter notes 
that the Veteran has been receiving audiology service at that 
facility since at least 1998.  He reportedly had 
sensorineural hearing loss which significantly limited his 
communication ability.  The audiologist also noted that while 
in service the Veteran was exposed to hazardous noise levels.  
The audiologist then stated that "Although I am not able to 
ascertain the exact etiology of [the Veteran's] hearing loss, 
I can tell you that any hazardous noise levels do damage 
hearing and are often contributing factors to hearing loss."  

In reviewing the foregoing letter, the Board notes that at 
most it indicates that it is possible that the Veteran's 
noise exposure in service caused his hearing loss.  
Significantly, a doctor's statement that the Veteran's 
disorder may have resulted from an incident in service leaves 
open the possibility that the disorder is not related to 
service.  Therefore, such a statement is speculative and does 
not provide an adequate basis to allow a claim.  See Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).    

The only convincing medical opinion pertaining to the 
etiology of current hearing loss weighs against the claim.  
The report of a VA hearing loss examination conducted in 
March 2006 reflects that the examiner reviewed the claims 
file, and noted that the veteran had normal hearing on 
examinations in service in February 1961 and December 1969 at 
retirement.  The examiner also noted that on VA audiology 
examination in July 2005 the Veteran showed sensorineural 
hearing loss in both ears, sloping gradually from .25 kHz to 
severe by 8 kHz with impaired speech discrimination.  The 
examiner stated that this configuration and the extent of 
progression from normal in 1970 is not typical of damage due 
to military noise exposure ending in 1970.  He stated instead 
that it was consistent with the Veteran's report of 2005 in 
which he placed the onset of hearing loss as beginning in 
1998.  The examiner concluded therefore that it was unlikely 
that the Veteran's hearing loss was due to military noise 
exposure.  The examiner further stated that it was more 
likely due to other causes during the intervening 35 years 
such as aging or illness.  

The Board finds that the evidence demonstrates that the 
Veteran did not incur hearing loss in service.  In weighing 
the evidence of record, the Board finds the normal separation 
examination and the contemporaneous absence of complaints or 
treatment for hearing loss for many years after service to be 
of more probative value than the Veteran's current 
allegations of incurrence made many years after service.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Finally, the Board notes that 
the only non-speculative medical opinion weighs against the 
claim.  The Board has considered the statements by the 
Veteran.  To the extent that he alleges a causal connection 
between his hearing loss and active service, he is not 
competent to offer opinions on medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
the Board may not accept his unsupported lay statement as 
competent evidence as to the issue of medical causation.  To 
the extent that he attempts to demonstrate continuity of 
symptomatology of hearing loss since service, such a 
contention is clearly outweighed.  The weight of the evidence 
is against a finding of incurrence of hearing loss during 
service, shortly thereafter, or as a result of noise exposure 
in service.  Bilateral hearing loss was not incurred or 
aggravated by active service, nor may it be presumed to have 
been so incurred.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in June 2005, October 
2005, December 2005 and June 2006.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
June 2006 letter advised him of information regarding how the 
VA assigns disability ratings and effective dates of payments 
in cases in which service connection is granted.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claims has been obtained.  The Veteran's service medical 
records were obtained.  He has also had a hearing and a VA 
examination.  The record before the Board also contains post-
service treatment records.   Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


